Citation Nr: 0923611	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  08-07 963	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to a compensable initial evaluation for a 
deviated septum. 



ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to May 
2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which denied the benefit sought. 

A review of the claims file shows an informal claim of 
entitlement to service-connection for chronic sinusitis.  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, it is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's deviated septum is not productive of 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for a 
deviated nasal septum have not been met.  38 U.S.C.A.  §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.96, 4.97, Diagnostic Code 6502 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App.  183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b) (1).)

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a 
service-connection claim, VA is required to review the 
evidence presented with the claim and to provide the claimant 
with notice of what evidence not previously provided will 
help substantiate his/her claim. See also 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify 
the claimant of what is required to establish service 
connection and that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection is awarded.

As to the claim for a higher initial evaluation for a 
deviated septum, the Board notes that the Veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that in cases where 
service connection has been granted and an initial disability 
rating has been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient (i.e., the May 2007 38 U.S.C.A. § 5103(a) notice 
letter provided the Veteran prior to the rating decision), 
VA's duty to notify in this case has been satisfied.  
Moreover, since VA's notice criteria was satisfied because 
the RO granted the Veteran's claim for service connection, 
the Board also finds that VA does not run afoul of the 
Court's recent holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service and VA medical 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with the Veteran's claim.  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  The RO provided the 
Veteran with an appropriate VA examination in June 2007.  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be  
assigned for different periods of time during the pendency of  
the appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings for each distinct time period.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Under 38 C.F.R. § 4.97, Diagnostic Code 6502, a 10 percent 
disability evaluation is in order for a traumatic deviation 
of the nasal septum that has resulted in either a 50 percent 
obstruction of the nasal passages on both sides, or a 
complete obstruction of the nasal passage on one side.

The Veteran's service treatment records indicate that in 
November 2006, the claimant underwent a septoplasty and 
turbioplasty to remove nasal polyps in his nasal passage.  
The claimant was discharged with a diagnosis of a septal 
deviation and turbinate hypertrophy.  See Narrative Summary 
and Patient Discharge Instructions dated in November 2006.

In April 2007, the Veteran filed a claim for a "sore nose."  
A VA examination of the Veteran's nasal passages was 
conducted in June 2007.  At the examination, the Veteran 
denied any breathing difficulty through either of his nasal 
passages.  The examiner noted that the appellant's nares were 
not occluded.  The examiner provided a diagnosis of a septal 
deviation, following surgery, with no residuals.

Based upon the foregoing evidence, the Veteran is not 
entitled to a compensable initial evaluation for a deviated 
septum under 38 C.F.R. § 4.97, Diagnostic Code 6502, because 
there was no finding of any blockage of either of the 
Veteran's nasal airways during the June 2007 VA examination.

In reaching the above conclusions, the Board has not 
overlooked the Veteran's written statements to the RO in 
which he reported having trouble breathing and other 
attendant difficulties.  In this regard, while the Veteran is 
credible to report on what he sees and feels, the claimant is 
not competent to report that a service connected disability 
meets the criteria for a compensable initial evaluation 
because such an opinion requires medical expertise which he 
has not been shown to have.  See Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet App 
492 (1992) 

The Board has also considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2008).  In this regard, the Veteran has not 
reported that his disability is so severely disabling it 
causes him to be unable to obtain and/or maintain employment 
or his disability acting alone, causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation) or requires frequent periods of 
hospitalization such that the application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Thun v. Peake, 22 VA 111 (2008).  

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for  
application.  38 U.S.C.A. § 5107(b) (West 2002); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim for a compensable initial evaluation 
must be denied.  


ORDER

Entitlement to a compensable initial evaluation for a 
deviated septum is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


